Citation Nr: 1147455	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-27 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Health Care System in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment received at the River Park Hospital on April 2, 2010.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2010 decisions issued by the Department of Veterans Affairs (VA) Tennessee Valley Health Care System in Murfreesboro, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

On December 21, 2011 VA published notice in the Federal Register of upcoming amendments to the regulations concerning reimbursement of emergency hospital care and medical services provided to eligible veterans.  76 Fed. Reg. 79,067, 79,072 (December 21, 2011).  These amendments are not effective until January 20, 2012, and are thus are not operative in adjudicating the Veteran's claim.  The Board further notes that the amendments have been reviewed and even if the changes were currently in effect they would not have any affect on the outcome of the Veteran's claim. 


FINDINGS OF FACT

1.  On April 2, 2010, the Veteran received emergency room and other medical services at River Park Hospital, a non-VA medical facility for which he incurred medical expenses.  

2.  The treatment was not authorized in advance by VA.

3.  The Veteran has no service-connected disabilities and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728.

4.  All treatment received at River Park Hospital on April 2, 2010 was not of such a nature that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.   


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the River Park Hospital on April 2, 2010, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.53, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for unauthorized medical expenses for treatment at the River Park Hospital, a non-VA facility, on April 2, 2010.  

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care.  See 38 U.S.C.A. §§ 1725 and 1728.  Section 1728 provides for payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, but only under certain circumstances that are not met in this case, such as when the medical care is for a service-connected disability or when the Veteran is totally disabled due to service-connected disability.  The Veteran has no service-connected disability.

Under 38 U.S.C.A. § 1725, entitlement to payment or reimbursement for emergency care arises only where all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Under the statutory provisions, effective October 10, 2008, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  See 38 U.S.C.A. § 1725(f)(1).

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1725 or 38 C.F.R. § 17.1002.  However, the example given in 38 C.F.R. § 17.1002 is, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriated level of care was at a non-VA medical center.  This is not the case here.  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53. 

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Based on the above and the evidence of record, the Board concludes that the Veteran's claim must be denied.  

In this case, the Veteran admits that prior authorization for payment of the medical services provided to him at the River Park Hospital was not obtained.  In support, he claims that his medical expenses should be paid by VA because he was having pain in the chest area and could hardly breathe.  In a letter dated in May 2010, he stated that he had always been told by VA to go to the nearest hospital if he was really sick.  He said that is what he did and that the diagnosis was pneumonia.  He further stated that at the time he went to the hospital the VA facility in McMinnville was closed.   

During his August 2011 hearing, the Veteran testified that he had been sick for about a week.  He stated that the VA Medical Center (VAMC) at Murfreesboro was supposed to have sent him some antibiotics about a week before he went to the emergency room (ER).  The Veteran called the VA doctor and was told that the antibiotics would be sent that very afternoon.  The next day the medicine still had not arrived.  He said that for a few more days it still did not come and then his chest was hurting and he couldn't breathe real well, so he went to the ER where he was diagnosed with pneumonia.  

The Veteran does not argue, and the record does not show, that prior authorization was received from the VA to seek emergency services at the River Park Hospital, nor was an application for authorization made to VA within 72 hours of the treatment. 

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility on April 2, 2010.  38 C.F.R. §§ 17.52, 17.53, 17.54 (2011).  

A medical emergency may be defined as a sudden, generally unexpected occurrence or set of circumstances demanding immediate action.  See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994). 

In May and June of 2010, the VA Tennessee Valley Health Care System in Murfreesboro, Tennessee, denied the claims for reimbursement, after determining that the Veteran's treatment was non-emergent, and that VA treatment was feasibly available.  A VA worksheet, dated in June 2010, shows that a reviewing clinician affirmed the bases for the May 2010 denial of the claim, and that disapproval of the claim was recommended.  

Reports from the River Park Hospital show that on April 2, 2010, the Veteran arrived at 8:57 p.m. complaining of dyspnea and cough.  He reported that such had been ongoing for about a week.  He said that he had been seen at VA and diagnosed with pneumonia but that VA did not write a prescription for antibiotic.  Initial assessment of the Veteran was made at 10:00 p.m., at which time the Veteran was alert and oriented.  When seen 15 minutes later by an ER physician, his chief complaint was a cough of four or five days' duration and fever.  He was noted to be in mild/moderate distress with wheezing, fever and cough.  The Veteran could speak in full sentences and he had no pleuritic chest pain or respiratory distress.  Functionally, the Veteran was independent.  Following tests, the Veteran was given a nebulizer, provided a saline IV, and given antibiotics.  The Veteran was discharged from the hospital at 11:05 p.m.  

In summary, while the Veteran's was feeling uncomfortable, was wheezing and coughing, the record does not indicate that the Veteran's condition at the time he sought treatment at River Park Hospital presented such a hazard to life as to require immediate medical attention.  It appears that he was frustrated with VA for not sending him antibiotics.  Although the Veteran now claims that he had chest pain at that time, such a complaint was not noted in the ER records.  Instead the ER physician indicated that the Veteran was not in respiratory distress.  The record indicates that the Veteran had had such symptoms for several days and that he was only in mild to moderate distress when admitted at River Park Hospital.  Moreover, he was at the hospital for approximately an hour before his initial medical assessment, which is indicative of a non-emergent condition.  Following examination by a physician, he was discharged as stable from the hospital within an hour, which is also indicative of a non-emergent condition.  The evidence is insufficient to show an immediate need for medical attention because of the expected results of a delay to the Veteran's life or health.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health has not been met; therefore, the criteria for payment or reimbursement by VA for unauthorized emergency services have not been met, and the claim must be denied.  See 38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002. 

The Board notes that, with regard to the condition of whether a VA facility was not feasibly available, the VAMC found that VA treatment was feasibly available.  However, a discussion as to this issue is not warranted because the Board has already found that the condition of "emergency treatment" has not been met.  The Board need not reach a conclusion as to the remaining conditions, because failure to meet any one of the conditions is fatal to the claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and payment or reimbursement by VA for medical services received at the River Park Hospital on April 2, 2010 is not warranted.  38 U.S.C.A. § 5107(b). 

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  There is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.  

Even so, in the May and June 2010 decision letters, the VAMC notified the Veteran that it had denied payment of the medical expenses incurred, because it had been determined that the care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health and that VA facilities were feasibly available to provide the care.  Although this notice was incomplete and given after the initial denial, the Board finds that such defect in VA notice does not constitute prejudicial error because the evidence shows actual knowledge on the part of the Veteran as demonstrated in various statements and his testimony.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Further, in the statement of the case issued in July 2010, the VAMC readjudicated the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal decided herein.  Any such error is deemed harmless and does not preclude appellate consideration of the issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Finally, the VAMC associated with the medical folder copies of the private treatment records and various statements made by the Veteran.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment received at the River Park Hospital on April 2, 2010 is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


